Exhibit 10.13

NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT

1.    Parties. This Non-Solicitation and Confidentiality Agreement (the
“Agreement”) is entered into by Pulaski Financial Corp., its present and future
subsidiaries, affiliates, and assigns (collectively hereinafter “Employer”) and
________________ (hereinafter “Employee”). In consideration of the granting of
stock option awards to Employee for shares of stock in Pulaski Financial by the
Board of Directors of Pulaski Financial, pursuant to the recommendation of the
Compensation Committee at its meeting on November 30, 2007, and Employee’s
employment or continued employment by the Employer, access to some of Employer’s
confidential information, and other good and sufficient consideration, receipt
of which is hereby acknowledged, the Employee agrees to the terms of this
Agreement.

2.    Employee Acknowledgment. Employee acknowledges that Employer’s
relationships with its customers, employees and other business associations are
among Employer’s most important assets, and that developing, maintaining and
continuing these relationships is one of Employer’s highest priorities. Employee
further understands that he or she will be relied upon to develop and maintain
the goodwill of these relationships on behalf of the Employer throughout the
course of the employment relationship. Employee further acknowledges and agrees
that the restrictions in this Agreement are reasonable to protect Employer’s
rights under this Agreement and to safeguard the Company’s confidential
information and aforementioned relationships.

3.    Non-Solicitation of Referral Sources and Customers of Employer. During
Employee’s employment with Employer and, if Employee terminates his/her
employment with Employer for any reason, or if Employer terminates Employee’s
employment for cause, for a period of one (1) year after the date of such
termination (the “Termination Date”), Employee agrees that he or she will not,
directly or indirectly, by any means or device whatsoever, for any person,
business or entity in competition with or providing the same services as
Employer, call upon, solicit, divert, or accept business from any customers of
Employer who were customers of Employer at any time during the one year period
preceding Employee’s Termination Date, and with which Employee had contact
during his or her employment with Employer or about which Employee became aware
during Employee’s employment with Employer.

4.    Non-Solicitation of Employees. During Employee’s employment with Employer
and, if Employee terminates his/her employment with Employer for any reason, or
if Employer terminates Employee’s employment for cause, for a period of one
(1) year after the Termination Date, Employee will not, directly or indirectly,
either for Employee or for any other person, firm, employer or corporation:
(1) call upon, solicit, divert, or hire, or attempt to solicit, divert, or hire
any of the employees of Employer or (2) call upon, solicit, divert, or hire or
attempt to solicit, divert, or hire any former employee of the Employer during
the first six months after such former employee’s termination of employment with
Employer.

5.    Return of Employer’s Records. Employee agrees that upon termination of
Employee’s employment, for any reason whatsoever, Employee will immediately
deliver to the Employer in good condition all records kept by Employee
containing the names, addresses or any other information with regard to referral
sources or customers of the Employer, or



--------------------------------------------------------------------------------

concerning any operational, financial or other documents of Employer given to
Employee during Employee’s employment with Employer. Employee also agrees that
he or she will not retain any copies (whether hard copy or electronic) of the
foregoing information.

6.    Non-Disclosure by Employee. Employee acknowledges and agrees that any
confidential information obtained by Employee while employed by the Employer,
including but not limited to customer lists and customer contacts, referral
lists and referral contacts, financial, promotional, marketing, training or
operational information, and employment data is highly confidential, and is
important to the Employer and to the effective operation of the Employer’s
business. Employee therefore agrees that while employed by the Employer, and at
any time thereafter, Employee will make no disclosure of any kind, directly or
indirectly, concerning any such confidential matters relating to the Employer or
any of its activities.

7.    Change in Control. In the event that there is a change in control, the
non-solicitation agreements in paragraphs 3 and 4 shall not be enforceable. For
purposes of this Agreement, a “change in control” means any of the following
events:

 

  a. Merger: The Employer merges into or consolidates with another entity, or
merges another corporation into the Employer, and as a result, less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Employer immediately before the merger or consolidation;

 

  b. Acquisition of Significant Share Ownership: There is filed, or is required
to be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Employer’s voting securities, but this clause (b) shall not
apply to beneficial ownership of Employer voting shares held in a fiduciary
capacity by an entity of which the Employer directly or indirectly beneficially
owns 50% or more of its outstanding voting securities;

 

  c. Sale of Assets: The Employer sells to a third party all or substantially
all of its assets.

8.    Enforcement. In the event of a breach or threatened breach by the Employee
of the provisions of this Agreement, the Employer shall be entitled to obtain a
restraining order and/or an injunction restraining the Employee from violating
this Agreement in any way. The availability of relief under this paragraph is
not cumulative or exclusive and Employer shall have available all other remedies
available in law or equity to enforce the terms of this Agreement.

9.    Attorneys’ Fees. In the event that there is a dispute or litigation
concerning any aspect of this Agreement, the prevailing party shall be entitled
to all costs, including reasonable attorneys’ fees, incurred in such dispute or
litigation.

 

2



--------------------------------------------------------------------------------

10.    Interpretation of Agreement. The parties covenant that this Agreement
shall be construed and governed by Missouri law. No provision of this Agreement
shall be construed against any party because that party, or their counsel,
drafted the provision.

11.    Severability. It is further the intention of the parties hereto that this
Agreement restrict the activities of Employee only to the extent necessary for
the protection of the legitimate business interests of Employer, and the parties
specifically covenant and agree that should any of the provisions set forth
herein be held to be too broad for such purpose or invalid or unenforceable,
said provisions will be so interpreted and applied in such a narrower sense as
shall be necessary to make the same valid and enforceable. Furthermore, should
any term or provision of this Agreement be deemed invalid or unenforceable for
any reason, the remaining terms and provisions of this Agreement shall remain in
full force and effect.

12.    Jurisdiction and Venue. Any cause of action or litigation of any kind
related to the enforceability of this Agreement or any of its terms shall
exclusively be initiated in the St. Louis County Circuit Court, State of
Missouri.

13.    Employee-at-will. Employer and Employee acknowledge and understand that
Employee is an employee at-will and, as a consequence, either party may
terminate the employment relationship at any time for any reason or no reason at
all.

14.    Entire Agreement. This writing contains the whole and entire agreement of
the parties and supersedes all prior and contemporaneous agreements,
representations and understandings regarding the issues covered herein.

AGREED AND ACCEPTED:

 

EMPLOYEE:

 

Signed:                                      
                                                                          

 

Printed Name:                                        
                                                           

 

Dated:                                      
                                                                            

     

PULASKI FINANCIAL CORP.

 

By:                                       
                                                                            

 

Its:                                       
                                                                             

 

Dated:                                      
                                                                       

 

3